Citation Nr: 1220146	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This claim was previously remanded by the Board in March 2010 and October 2010.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee in July 2006.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Board remanded the Veteran's claim so that the RO/Appeals Management Center (AMC) could readjudicate the Veteran's claim in light of newly submitted evidence of record and then prepare a supplemental statement of the case (SSOC).  While the record reflects that additional steps were taken to attempt to verify the Veteran's alleged in-service stressors, neither the claims file nor Virtual VA reflects that a SSOC was ever issued.  Regrettably, as the mandates of the previous Board remands have not been fulfilled, further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

In addition, the Veteran submitted a statement in March 2012 that could arguably be interpreted as a claim for the Veteran's entire VA problem list (which spans three pages).  The Veteran should be contacted and asked to clarify what issues, if any, he is in fact requesting service connection for.  If any new issues have been raised, these are referred to the RO for appropriate action.  

Accordingly, the case is REMANDED for the following action:


The RO/AMC should readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, taking into consideration the recently amended regulations pertaining to 38 C.F.R. § 3.304(f)(3).  If the determination remains unfavorable to the Veteran, the RO/AMC must issue a SSOC and provide the Veteran a reasonable period of time in which to respond before returning this case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



